Citation Nr: 0715910	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to service connection of residuals of a 
coccyx injury, to include a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 until March 
1973.  

In September 2001, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  A February 2003 rating decision denied the 
veteran's claim.  In April 2003, the veteran submitted a 
claim of entitlement to service connection for residuals of a 
coccyx injury to include a low back disability.  A March 2004 
rating decision denied this claim.  The veteran initiated an 
appeal as to both rating decisions.  These appeals were 
perfected by the timely submission of the veteran's 
substantive appeals (VA Form 9) as to these issues.  
 
In April 2005 the veteran presented sworn testimony during a 
personal hearing at the RO which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  


FINDINGS OF FACT

1.  On April 20, 2005, on the record during his hearing 
before the Board and prior to the promulgation of a decision 
in the appeal, the veteran notified the Board of his intent 
to withdraw his appeal of the denial of service connection 
for a psychiatric disability.  

2.  The evidence of record indicates that the veteran 
experienced an injury to his coccyx during service.  

3.  The medical evidence of record indicates that the 
veteran's in-service coccyx injury resolved without 
residuals.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met relative to the veteran's claim of entitlement to 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §20.204 (2006).

2.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a psychiatric 
disability. 

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

Analysis

The veteran has withdrawn this appeal by a statement on the 
record during the April 20, 2005 hearing.  In that statement, 
which has been associated with the veteran's VA claims 
folder, he expressed his desire to terminate the current 
appeal as to the psychiatric disability.  See the hearing 
transcript, page 2.  

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.

Conclusion

The veteran, on the record at his personal hearing, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the appeal is dismissed without prejudice as to 
that issue.

2.  Entitlement to service connection of residuals of a 
coccyx injury, to include a low back disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated April 
24, 2003.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that if he wished VA to 
obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them and also specifically 
informed him of the elements which make up a successful claim 
of entitlement to service connection.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
letter advised the veteran that it was important to identify 
or send to the VA "all evidence" related to his claim.  The 
letter additionally described in detail potential sources of 
evidence.  These requests comply with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.


Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records and 
the veteran's testimony.   In addition, in December 2003, the 
matter was referred for a VA medical opinion.  That opinion 
will be discussed in greater detail below. 

The Board notes that at the veteran's April 2005 hearing he 
asserted that his VA examination was inadequate.  
Specifically, he contended that the examination was "too 
short" and was deficient because it did not include a 
separate x-ray examination.  See transcript of the hearing, 
pages 11-12.  The Board has considered the veteran's 
contentions in light of the record at hand.  However, the 
length of time of the examination is not a benchmark for 
quality or sufficiency.  A review of the examination report 
indicates that the veteran's complete VA file, which included 
x-rays of the veteran's spine, were reviewed by the examiner 
in reaching the reported conclusions.  

There does not appear to be any indication that the VA 
examination was in any way insufficient. It appears that the 
veteran is expressing mere disagreement with its findings.  
[This will be discussed in greater detail in the Board's 
analysis below.]
If the veteran believed that the examination report reached 
an incorrect conclusion, he had ample opportunity to secure 
another more favorable report.  This he did not do.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

 Accordingly, the Board has determined that remand for an 
additional VA examination is not necessary based on the facts 
of this case.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  As noted elsewhere in the decision, in April 
2005, he presented personal testimony before the undersigned 
Veterans Law Judge at a travel board hearing at the RO.      

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110,  1131 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

The veteran is seeking entitlement to service connection of 
residuals of a coccyx injury, to include a low back 
disability.  For the reasons set out immediately below, the 
Board has determined that the weight of the competent and 
probative medical evidence of record is against a finding 
that any of the veteran's current conditions are related to 
any event in service, to include his September 1972 coccyx 
injury.    

In the interest of clarity, a Hickson analysis will be 
employed.   

With respect to element (1), current disability, the veteran 
has not been diagnosed with any disability of the coccyx as 
such.  He does, however, carry a diagnosis of degenerative 
disc disease L4-5 with spondylolisthesis, which he asserts is 
a residual of his remote history of coccyx injury.  To the 
extent that the disability of degenerative disc disease has 
been diagnosed, a current disability has been shown.  Element 
(1) has therefore been met.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury. 

The veteran's service medical records are of record and have 
been reviewed.  These records are pertinently negative for an 
in-service diagnosis of degenerative disc disease or any 
disease of the coccyx.  Accordingly, in-service incurrence of 
disease is not shown.  

However, in-service incurrence of injury is demonstrated.  
The veteran's service medical records show treatment for 
trauma to the coccyx in September 1972.  
No further treatment was shown and according to the service 
medical records, the tenderness to the veteran's coccyx 
resolved without any indication of active residuals.  To this 
extent only, element (2) is satisfied.  

The Board observes in passing that the presumptive provisions 
contained in 38 C.F.R. § 3.309(a) have not been met in this 
case, as, there is no evidence of degenerative disc disease 
(arthritis) of the lumbar spine at separation of service or 
for many years thereafter.  According to the veteran's VA 
treatment records, the veteran did not seek treatment for 
complaints relative to his back until 1994.  At that time, 
the veteran asserted that his back complaints had an onset of 
1990, nearly two decades after service and long after the 
expiration of the one year presumptive period.   Moreover, 
the veteran did seek treatment for various complaints from VA 
during the presumptive period.  Those immediate post-service 
medical records are all negative for any indication of 
degenerative disc disease.  

Turning to element (3), medical nexus, the evidence of record 
contains a December 2003 VA medical opinion which determined 
that the veteran's degenerative disc disease was not a result 
of the in-service coccyx injury.

The veteran himself has theorized to the contrary.  In that 
regard, the Board notes that normally such an opinion would 
be considered a lay opinion and therefore would not be a 
competent source of medical evidence.   However, as noted by 
the veteran during his testimony and as confirmed by the DD 
Form 214 in his file, the veteran received some specialized 
medical training in service, specifically 14 weeks of Naval 
Hospital Training.  Accordingly, his assessment that he 
suffers from a disease as a result of the in-service coccyx 
trauma is not merely a lay opinion which the Board may 
disregard as not probative.  Compare Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) [lay persons without medical 
training they are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis] with Goss v. Brown, 9 Vet. App. 109 (1996) 
[to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case the Board places greater weight of probative 
value on the December 2003 VA opinion than it does on the 
opinion of the veteran.  

Although the veteran received a limited amount of medical 
training during service, he received no further medical 
education, appears no to have been certified in any medical 
field and by his own description did not work in the medical 
field at any point after service, a period of over three 
decades.  See transcript of the hearing pages 19-20.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  The veteran's medical expertise 
is therefore extremely limited and dated.  

Moreover, even conceding that the veteran has some limited 
medical knowledge, the Board believes that the veteran's self 
interest renders him less than objective in medical matters 
involving his own potential monetary benefits from the 
government.  See Pond v. West, 12 Vet. App. 341, 346 (1999) 
[the self interest of a claimant, including medical 
professionals, may affect the credibility of testimony].

By contrast, the December 2003 VA medical opinion was 
rendered by an appropriately credentialed physician.  The 
opinion report notes that the examining physician reviewed 
the claims folder, to include the service medical records 
detailing the remote history of the trauma to the veteran's 
coccyx, as well as post-service medical records, which as 
indicated above do not show any complaints until the 1990s.  

The VA physician clearly took this history into account in 
rendering his opinion, stating:

 "after his discharge from service in 1973, [the 
veteran] did not see a physician on an ongoing basis 
until 1994. . . . . It is more likely that his current 
condition is related to any trauma he sustained later 
and/or due to normal wear and tear.".  

This opinion is consistent with the objective medical 
history.  During the examination, the veteran informed the 
examining physician that his back had bothered him on and off 
since service; the examiner clearly discounted that 
statement.

Aside from the veteran's opinion which is of little probative 
value, the December 2003 VA opinion is the only evidence of 
any kind in the file which addresses the relationship, if 
any, between events in service and the veteran's current 
condition.  Therefore, the weight of the competent and 
probative medical evidence of record is against a finding of 
nexus and element (3) is not met.  

The veteran provided sworn testimony to the effect that his 
back conditions began in service and that he suffered from 
them continually until the present day.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, concerning continuity of symptomatology.

In that regard, as was noted by the VA examiner the Board 
notes that the veteran's separation examination does not 
indicate any back trouble or back complaints, let alone a 
diagnosed disability or other residual of his coccyx injury.  
Moreover, a review of the veteran's claims folder indicates 
that in March and May of 1973 he filed claims seeking 
entitlement to no fewer than five conditions.  Residuals of 
his coccyx injury to include any low back disability were not 
included among the conditions claimed at that time.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

Additionally, during the 1970s and 1980s the veteran sought 
VA treatment on numerous occasions.  From May 1973 up through 
and including April 1982, a period of nearly ten years there 
is no indication of the veteran seeking treatment for low 
back pain or any other claimed residual of a coccyx fracture.  
The veteran did not seek treatment in the VA system for these 
claimed conditions until 1994.  According to a December 1994 
treatment record, the veteran asserted an on-set of his 
claimed condition as of 1990, not continually from the in-
service coccyx injury.  
Based on the documented history, the Board finds that the 
veteran's statements concerning continuity of back 
symptomatology after the coccyx injury are lacking in 
credibility and probative value.

In any event, supporting medical evidence is required for a 
finding of continuity of symptomatology.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. 
Such evidence is lacking in this case.  As was discussed 
above, there is no objective medical evidence of degenerative 
disc disease or any other potential coccyx trauma residual in 
service or for decades thereafter.  Continuity of 
symptomatology after service is therefore not demonstrated. 

Hickson element (3) is therefore not met, and the claim of 
entitlement to service connection for residuals of a coccyx 
injury, to include a low back condition, fails on that basis.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection.  The 
benefits sought on appeal are accordingly denied.


ORDER

The appeal as to the issue of entitlement to service 
connection for a psychiatric disability is dismissed.

Entitlement to service connection of residuals of a coccyx 
injury, to include a low back condition, is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


